DETAILED ACTION

This office action is in response to the Applicants response filed 9/21/2022. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. 2015/0371163 A1, hereinafter “Noh”) in view of Kovvali et al. (U.S. 2014/0269269 A1, hereinafter “Kovvali”).

 	As to claim 1, Noh discloses a method for determining subscriber experience in a computer network comprising:
 	defining a plurality of features influencing subscriber experience (para.[0018]; discloses the data can include data directly related to factors under the control of the service provider (e.g., network settings, including configuration of a specific line) as well as data about factors not under the control of the service provider (e.g., weather or environmental factors, economics, competitor behavior). ) ;
 	initializing a weight for each of the features of the plurality of features (para. [0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER”);  
 	determining a subscriber score for the at least one subscriber based on the feature values and the weight of the feature (para. [0063]; discloses “each model of churn predictor 360 produces a confidence score for a given input customer instance being evaluated. The confidence score can be provided within a range, from a lowest score or rating to a highest score or rating, such as a decimal value from 0 to 1, a value from 1 to 10, an integer value from 1 to 100, or some other range. The upper and lower bounds of the range can be set in accordance with the design of the churn predictor models. The churn likelihood for the customer instance is generated based on a combination or composite of the confidence scores produced by the models.”); 
 	determining at least one subscriber with a subscriber score outside a predetermined threshold (para.[0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER. “); and 
 	performing a subscriber response action for each subscriber with the subscriber score outside of the predetermined threshold (para. [0064]; discloses “After churn predictor 360 generates a churn likelihood score for the customer line or lines being evaluated, remediation engine 370 suggests preventive actions with preventive suggestion 374. In one embodiment, remediation engine 370 classifies a predicted churner with classification engine 372 based on a classification system. “).  
 	Noh does disclose determining a feature value for at least one subscriber for each of the plurality of features (para. [0050]; discloses “data analytics 330 computes metrics by using pre-defined functions, which effectively summarizes raw data values, such as stability scores (e.g., an indication of line health, such as a stability score in DSL-Expresse) or steady-state TCP throughput.”); 
 	However Noh does not explicitly disclose feature value , wherein the feature value is based on a severity of the feature and how it is affecting the subscriber's network use based on the subscriber's applications;
 	In an analogous art, Kovvali does feature value, wherein the feature value  is based on a severity of the feature and how it is affecting the subscriber's network use based on the subscriber's applications (para [0052] [0141]-[0147]; discloses Key performance metrics known as KPIs which when determined to be low which means the users happiness index will be low which indicates that the user is not happy with the service and would be reluctant to use it .) ;
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noh by adding the KPI metrics that have values that allow the system to identify level of happiness of user as taught by Kovvali in order to help identify whether the user would have a good experience with the service.

 	As to claim 2, Noh-Kovvali discloses the method according to claim 1 further comprising: retrieving at least one customer tracking record (Noh, para.[0025]; discloses “Measurement engine 130 represents any one or more mechanisms that interface with subscriber line 112 to perform monitoring and/or diagnostics of the lines.”);
 	 determining whether a subscriber associated with the at least one customer tracking record was a subscriber with a score outside the predetermined threshold ;
 if the subscriber was not a subscriber with a score outside the predetermined threshold (Noh, para. [0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER. “); 
 	modifying at least one weight of a feature associated with that subscriber based on the customer tracking record (Noh, para. [0065]; discloses “ server 350 can indicate the top M lines (or the top P % of lines) with scores indicating the highest likelihood of churn, which can then be chosen for preventive action. Churn predictor 360 predicts the churn likelihood of the lines, but may not explicitly provide a reason. Remediation engine 370 can make a recommendation on preventive action for predicted churns.”).  

 	As to claim 3, Noh-Kovvali discloses the method according to claim 2, wherein modifying the weights comprises reviewing customer tracking records of each subscriber when customer tracking records are received (Noh, para. [0066]; discloses “ tracking information in a CRM (customer relationship management) database, which keeps the end date of the service of a customer and the churn reason (if provided). Even if the reason given by the customer is not completely reliable, it can still provide useful information.”) .  

 	As to claim 4, Noh-Kovvali discloses the method of claim 2, wherein modifying the weights comprises reviewing customer tracking records over a predetermined amount of time (Noh, para. [0075]; discloses “training typically includes generating prediction training for various different prediction windows 550. In one embodiment, the data collection period occurs entirely before prediction window 550, such as a data collection window of 90 days prior to a prediction window of 14 days. Other time periods can be used for the data collection window (e.g., longer or shorter than 90 days) as well as for the prediction window (e.g., longer or shorter than 14 days).”).  

 	As to claim 5, Noh-Kovvali discloses the method of claim 1 further comprising: determining whether a subscriber has a feature value outside of a predetermined abnormality threshold; and - 21 -discarding the subscriber as abnormal (Noh, para. [0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER. Thus, the output of each churn predictor model is interpreted as a binary output, which indicates whether a line is classified as a churner or not for that particular model. “).  

 	As to claim 6, Noh-Kovvali discloses the method of claim 1, wherein the subscriber response action comprises at least one of: calling the subscriber; reprioritizing the subscriber's traffic; or changing the subscriber's network plan (Noh, para. [0067]; discloses “ For a line classified as PRICE, a suggested action can be to offer a credit or discount, or offer a temporary free service upgrade. For a line classified as POOR SERVICE, a suggested action can be to offer a credit or discount, send an apology letter, or other action.”).  

 	As to claim 7, Noh-Kovvali discloses the method of claim 1 further comprising: determining at least one issue associated with at least one subscriber; determining a relative importance for the at least one issue; and determining the subscriber score based on the at least one issue and associated relative importance of the issue for the subscriber (Noh, para. [0035]; discloses “instance generator 224 populates a customer instance with default values and/or with maximum high/low values for missing data, extreme data, or other data anomalies (e.g., data outside a statistical range with respect to other customer instances, or outside a valid range that is defined in an applicable technology standard). In one embodiment, analyzer 220 includes discretizer 226, which includes rules or a data model or paradigm for pre-processing input data from source 212. Namely, the input data can include data of many different types, which can be assigned values to provide more accurate use of the data to predict churn. In one embodiment, discretizer 226 enables analyzer 220 to assign null values or other default values for input data with missing or extreme characteristics.”).  

 	As to claim 8, Noh-Kovvali discloses the method of claim 7 wherein the at least one issue is selected from the group comprising: poor WiFi access point placement, WiFi downlink congestion, WiFi uplink congestion, Access down link congestion, Access up link congestion, cable degradation, WiFi interference, and Faulty in-home connectors (Noh, para.[0045]; discloses “Data 324 can include measured data from monitoring tool 322 and/or non-measured data. Non-measured data can include data accessed from a public network (e.g., the Internet). In one embodiment, data 324 includes customer preference data, such as preference on operating requirements (rates, stability, latency, or other requirements). In one embodiment, data 324 can include publically available data that will increase the accuracy of a churn prediction. “).  

 	As to claim 9, Noh-Kovvali discloses the method of claim 1 wherein the plurality of features comprises at least one feature selected from the group comprising: consecutive time period of issues, severity of issues, persistency of issues, total time impacted per day, duration of outage, number of diagnostics per time period, number of applications, total bandwidth, total gaming bandwidth, and total messaging and collaboration bandwidth (Noh, para. [0018]; discloses “ The data can include static data such as configuration data, as well as dynamic data such as measured data. The data can include data directly related to the broadband connection, metadata about the connection, or other data that can be used to identify why a customer would discontinue broadband service. The data can include data directly related to factors under the control of the service provider (e.g., network settings, including configuration of a specific line) as well as data about factors not under the control of the service provider (e.g., weather or environmental factors, economics, competitor behavior).”).  

 	As to claim 10, Noh-Kovvali discloses the method of claim 1 wherein the feature value for the subscriber is based on the network use of the subscriber (Noh, para.[0019]).  

 	As to claim 11, Noh-Kovvali discloses the method of claim 1 wherein each feature is determined to have a greater influence on the subscriber if the feature is persistent over a predetermined amount of time  (Noh, para.[0075]; discloses “a broadband provider performs churn prediction for prediction window 550, which has a period of time of interest. As shown, the period of time of interest is one week (February 23-March 1), but the period of time of interest could be more or less. Graph 500 includes a start reference date of December 23 and an end reference date of March 1, which is the period of time for which data collection (such as shown in FIG. 4) will be performed.”).  

 	As to claim 12, Noh-Kovvali discloses the method of claim 1 further comprising determining at least one subscriber with poor Quality of Experience (QoE) and determining the subscriber score for the at least one subscriber with poor QoE (Noh, para., [0066]; discloses “ Multi-class classification can provide churn groups, such as NEVER_USED (e.g., the customer did not use the service or was not serious about the service), POOR_SUPPORT (SERVICE) (e.g., the customer was not satisfied with the provider's technical/call support), POOR_QUALITY (PERFORMANCE) (e.g., the customer was dissatisfied with the quality of the subscriber line),”).  

 	As to claim 14, Noh-Kovvali discloses the system according to claim 13 wherein the machine learning module is further configured to: retrieve at least one customer tracking record (Noh, para.[0025]; discloses “Measurement engine 130 represents any one or more mechanisms that interface with subscriber line 112 to perform monitoring and/or diagnostics of the lines.”);
 	determine whether a subscriber associated with the at least one customer tracking was a subscriber with a score outside of the predetermined threshold; if the subscriber was not a subscriber with a score outside of the predetermined threshold (Noh, para. [0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER. “);; 
 	modify at least one weight of a feature associated with that subscriber based on the customer tracking record (Noh, para. [0065]; discloses “ server 350 can indicate the top M lines (or the top P % of lines) with scores indicating the highest likelihood of churn, which can then be chosen for preventive action. Churn predictor 360 predicts the churn likelihood of the lines, but may not explicitly provide a reason. Remediation engine 370 can make a recommendation on preventive action for predicted churns.”).  

 	As to claim 15, Noh-Kovvali discloses the system according to claim 14, wherein modifying the weights comprises reviewing customer tracking records of each subscriber when customer tracking records are received (Noh, para. [0066]; discloses “ tracking information in a CRM (customer relationship management) database, which keeps the end date of the service of a customer and the churn reason (if provided). Even if the reason given by the customer is not completely reliable, it can still provide useful information.”) .    

 	As to claim 16, Noh-Kovvali discloses the system of claim 13 wherein the feature analysis module is further configured to: determine whether a subscriber has a feature value outside of a predetermined abnormality threshold; and discard the subscriber as abnormal (Noh, para. [0063]; discloses “churn predictor 360 performs voting by having a preset threshold (a value within the range), and for confidence scores higher than the threshold, it is marked as 1 or TRUE or CHURNER, and otherwise a 0, FALSE, or NON-CHURNER. Thus, the output of each churn predictor model is interpreted as a binary output, which indicates whether a line is classified as a churner or not for that particular model. “).    

 	As to claim 17, Noh-Kovvali discloses the system of claim 13, wherein the subscriber response action module is configured to provide the subscriber response action comprising at least one of the following actions: calling the subscriber; reprioritizing the subscriber's traffic; or changing the subscriber's network plan (Noh, para. [0067]; discloses “ For a line classified as PRICE, a suggested action can be to offer a credit or discount, or offer a temporary free service upgrade. For a line classified as POOR SERVICE, a suggested action can be to offer a credit or discount, send an apology letter, or other action.”).    

 	As to claim 18, Noh-Kovvali discloses the system of claim 13 wherein the feature analysis module is further configured to: determine at least one issue associated with at least one subscriber; determine a relative importance for the at least one issue; and determine the subscriber score based on the at least one issue and associated relative importance of the issue for the subscriber (Noh, para. [0035]; discloses “instance generator 224 populates a customer instance with default values and/or with maximum high/low values for missing data, extreme data, or other data anomalies (e.g., data outside a statistical range with respect to other customer instances, or outside a valid range that is defined in an applicable technology standard). In one embodiment, analyzer 220 includes discretizer 226, which includes rules or a data model or paradigm for pre-processing input data from source 212. Namely, the input data can include data of many different types, which can be assigned values to provide more accurate use of the data to predict churn. In one embodiment, discretizer 226 enables analyzer 220 to assign null values or other default values for input data with missing or extreme characteristics.”).    

 	As to claim 19, Noh-Kovvali discloses the system of claim 18 wherein the at least one issue is selected from the group comprising: poor WiFi access point placement, WiFi downlink congestion, WiFi uplink congestion, Access down link congestion, Access up link congestion, cable degradation, WiFi interference, and Faulty in-home connectors (Noh, para.[0045]; discloses “Data 324 can include measured data from monitoring tool 322 and/or non-measured data. Non-measured data can include data accessed from a public network (e.g., the Internet). In one embodiment, data 324 includes customer preference data, such as preference on operating requirements (rates, stability, latency, or other requirements). In one embodiment, data 324 can include publically available data that will increase the accuracy of a churn prediction. “).    

 	As to claim 20, Noh-Kovvali discloses the system of claim 13 wherein the plurality of features comprises at least one feature selected from the group comprising: consecutive time period of issues, severity of issues, persistency of issues, total time impacted per day, duration of outage, number of diagnostics per time period, number of applications, total bandwidth, total gaming bandwidth, and total messaging and collaboration bandwidth (Noh, para. [0018]; discloses “ The data can include static data such as configuration data, as well as dynamic data such as measured data. The data can include data directly related to the broadband connection, metadata about the connection, or other data that can be used to identify why a customer would discontinue broadband service. The data can include data directly related to factors under the control of the service provider (e.g., network settings, including configuration of a specific line) as well as data about factors not under the control of the service provider (e.g., weather or environmental factors, economics, competitor behavior).”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457